 

Exhibit 10.4

 

FINANCIAL AND CONSULTING SERVICES AGREEMENT

 

THIS FINANCIAL AND CONSULTING SERVICES AGREEMENT (“Agreement”) entered into this
19th day of May, 2020 (the “Effective Date”)

 

B E T W E E N:

BALLANTYNE STRONG, INC. (“BTN”)

 

and

 

ITASCA FINANCIAL LLC (“IF”)

 

WHEREAS Larry G. Swets, Jr. (“Swets”) is the managing member of and conducts
business through IF;

 

AND WHEREAS in order to capitalize on Swets’ considerable, unique and invaluable
skills, expertise, experience and institutional knowledge and to enable Swets to
provide services as described herein, BTN wishes to retain IF to cause Swets to
assist BTN with its strategic direction and capital raising efforts, and to
provide such other services as further described herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties agree as follows:

 

FINANCIAL AND CONSULTING SERVICES

 

1. BTN hereby retains IF to provide the services set out in Appendix “A” to this
Agreement (the “Services”).     2. IF agrees that it shall make Swets reasonably
available to provide the Services on behalf of IF and to cause Swets to devote
the necessary time and energy to ensure the Services are carried out to the
reasonable satisfaction of BTN as set forth in this Agreement.     3. In
carrying out the Services, Swets shall be under the direct supervision and
approval of BTN’s board of directors (including its committees) and management
and work closely and collaboratively with BTN’s management team and other
professionals engaged by BTN.

 

FEES

 

4. BTN shall pay IF (i) a retainer fee of USD$50,000, payable $25,000 at
execution of this Agreement and $25,000 at the 60 day anniversary of this
agreement, and ii) a monthly fee of USD$20,000, payable starting at execution of
this Agreement. BTN will also pay a fee of $100,000 at termination of this
agreement by either party in a combination of cash and stock at the discretion
of BTN, and if any such fee is paid in stock then BTN will also grant IF
unlimited piggyback registration rights for such stock. In addition, IF shall be
reimbursed by BTN for reasonable, documented, out of pocket expenses incurred in
connection with the provision of the Services.     5. BTN shall provide
reasonable support and shall otherwise make its staff reasonably available to IF
in connection with the provision of the Services by IF hereunder.

 

1

 

 

TERM

 

6. The term of this Agreement shall begin on the Effective Date and shall
continue until either party terminates this Agreement. BTN or IF may terminate
this Agreement at its sole discretion at any time with prior written notice of
at least 30 calendar days to the other party, however BTN and IF agree not to
terminate for 3 months after Effective Date of this Agreement.

 

PROVISION OF SERVICES

 

7. Except as may be otherwise set forth in this Agreement, IF agrees that BTN
shall not be responsible for providing: a vehicle, equipment, tools, licencing
fees, or insurance coverage in connection with the provision of the Services by
IF.     8. IF shall be entitled to determine Swets’ schedule and methodology to
ensure that the Services rendered by IF are completed within any reasonable
project timetable.     9. BTN agrees that IF may recommend hiring and entering
into contracts with third-party service providers if considered necessary or
expedient by BTN for the provision of the Services, in which case authorization
from BTN will not be unreasonably withheld or delayed.     10. It is agreed that
IF shall act as an independent contractor in the provision of all Services under
this Agreement. Accordingly, IF shall bear all liability for remittances for any
personal or corporate taxes, payroll taxes, insurance premiums or any other
duties, levies or taxes. For greater certainty, BTN and IF agree that nothing in
this Agreement creates an employer and employee relationship between them or
between BTN (or any of its affiliates) and Swets.     11. IF agrees that, unless
requested otherwise by BTN, it shall cause Swets to provide the Services from
the office of IF in the United States.     12. IF agrees to indemnify and save
harmless BTN from any taxes, payroll withholding taxes, FICA, insurance premiums
or any other duties, levies or taxes associated with any payment to IF in
respect of the Services provided to BTN under this Agreement. Notwithstanding
the foregoing, if BTN requests IF to cause Swets to provide any of the Services
outside of the United States and BTN is consequently required to deduct or
withhold amounts on account of withholding taxes in respect of any fees or
reimbursement of expenses paid hereunder, BTN shall pay such additional amounts
to IF as are necessary to ensure that after the payment of such additional
amounts IF receives an amount equal to the sum it would have received if no such
deductions or withholdings had been made.

 

NON-EXCLUSIVITY

 

13. BTN acknowledges and agrees that IF’s provision of the Services hereunder is
non-exclusive and IF and Swets shall be entitled to enter into contracts for
service or employment with other entities from time to time, subject to
compliance with the terms outlined in this Agreement and continued provision of
the Services to the reasonable satisfaction of BTN.

 

CONFIDENTIALITY

 

14. IF agrees that it will not retain, use, misuse or disclose, directly or
indirectly, to any third party, any of BTN’s Confidential Information (as
defined in this Section 14). IF understands and agrees that for purposes of this
Agreement, “Confidential Information” includes all confidential and proprietary
information and trade secrets of any of BTN and its subsidiaries and affiliates,
as well as any other non-public information furnished by BTN, or any of its
subsidiaries or affiliates, to IF. Confidential Information does not include:
(a) information that was available to the general public at the time it was
disclosed or which through no act or omission of IF, becomes publicly available;
(b) information that IF rightfully possessed independent of any obligation of
confidentiality; (c) information that IF rightfully receives without obligation
of confidentiality from any third-party; or (d) information IF develops
independently without using any Confidential Information. IF recognizes that
such Confidential Information is a unique asset of BTN, or its subsidiaries or
affiliates, developed and perfected over a considerable time and at substantial
expense to such parties and the wrongful or improper disclosure of which may
cause injury, loss of profits and loss of goodwill to BTN or its subsidiaries
and affiliates.

 

NO BREACH OF OTHER OBLIGATIONS

 

15. IF acknowledges and represents to BTN that:

 

  (a) the performance of the Services by IF and any of its employees,
representatives and/or agents shall not breach any non-competition agreement,
non-solicitation agreement or any agreement to keep confidential the proprietary
information of any present or prior client, employer or proprietor of IF or any
third party.         (b) IF shall not use in the performance of the Services any
confidential materials or documents of any third party.         (c) it is not a
party to any agreement or obligation with any third party, which materially
conflicts with any obligation of IF under this Agreement.

 

GENERAL

 

16. Each of the parties represents and warrants: (a) it has the power, capacity
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby; and (b) this
Agreement has been duly authorized, executed and delivered by it and constitutes
a legal, valid and binding obligation enforceable against it in accordance with
its terms.     17. This Agreement shall be governed by and construed in
accordance with the laws of Illinois, without reference to its conflict of laws
principles.     18. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of any other provision
in this Agreement. Any court is expressly authorized to modify any unenforceable
provision of this Agreement instead of severing the unenforceable provision from
this Agreement in its entirety, whether by rewriting the offending provision,
deleting any or all of the offending provision, adding additional language to
the provision, or making any other modifications it deems warranted to carry out
the intent and purpose of the Agreement.     19. This Agreement, including any
of the rights, duties or obligations herein, is not assignable or transferable
by BTN or IF without the prior written consent of the other party, except that
BTN may assign this Agreement, including any of the rights, duties or
obligations herein, to a subsidiary of BTN without consent of IF. Any attempt to
assign any of the rights, duties or obligations in this Agreement without the
applicable written consent is void.     20. Apart from BTN and IF, no other
person shall have any rights under this Agreement.     21. There shall be no
waiver of breach of any term or condition of this Agreement unless the waiver is
in writing signed by the party who has not committed the breach.     22. IF and
BTN agree that this Agreement represents a new relationship between the parties
and not a continuation of any pre-existing relationship.

 

2

 

 

23. This Agreement, including Appendix “A”, contains the entire understanding of
the parties with respect to the subject matter hereof and thereof, there are no
restrictions, agreements, promises, representations, warranties, covenants or
other undertakings other than those expressly set forth in this Agreement that
pertain to the subject matter of this Agreement. This Agreement may be amended
only by a written instrument duly executed by all of the parties or their
respective successors or assigns.     24. Any and all notices or other
communications hereunder shall be in writing and shall be deemed properly served
(i) on the date sent if transmitted by hand delivery with receipt therefore,
(ii) on the date of transmittal if sent by email if sent on a business day, if
not, on the next succeeding business day, (iii) one business day after the
notice is deposited with an overnight courier, or (iv) three (3) days after
being sent by registered or certified mail, return receipt requested, first
class postage prepaid, addressed as follows (or to such new address as the
addressee of such a communication may have notified the sender thereof):

 

  To BTN: Ballantyne Strong, Inc.     4201 Congress Street     Suite 175    
Charlotte, NC 28209     Attn: Mark Roberson     Phone: 704-994-8279     Email:
Mark.Roberson@btn-inc.com

 

  To IF: Itasca Financial LLC     105 S Maple     Itasca, IL 60143     Attn:
Larry G. Swets, Jr.     Phone: 630-824-8199     Email:
lswets@itascafinancial.com

 

25. Except as otherwise specifically provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses.     26.
Time shall be of the essence of this Agreement.     27. This Agreement may be
executed in any number of counterparts and by facsimile with the same effect as
if all parties to this Agreement had signed the same document and all
counterparts will be construed together and will constitute one and the same
instrument and any facsimile signature shall be taken as an original.

 

ARBITRATION

 

28. Any dispute, controversy, or claim arising out of or related to in any way
to this Agreement shall be submitted to and decided by binding arbitration in
Chicago, Illinois. Arbitration shall be administered under the laws of the
American Arbitration Association (“AAA”) in accordance with the AAA’s Employment
Arbitration Rules in effect at the time the arbitration is commenced. The AAA’s
rules are also available online at www.adr.org. Discovery in any arbitration
proceeding shall be conducted according to the AAA’s Employment Arbitration
Rules. To the extent not provided for in the AAA’s Employment Arbitration Rules,
the Arbitrator has the power to order discovery upon a showing that discovery is
necessary for a party to have a fair opportunity to present a claim or defense.

 

3

 



 

29. This agreement to arbitrate covers all grievances, disputes, claims, or
causes of action that otherwise could be brought in a federal, state, or local
court or agency under applicable federal, state, or local laws, including claims
IF may have against BTN or against its officers, directors, supervisors,
managers, employees, or agents in their capacity as such or otherwise, or that
BTN may have against IF. The claims covered by this agreement to arbitrate
include, but are not limited to, claims for breach of any contract or covenant
(express or implied), tort claims, claims for wages, or other compensation due,
claims for wrongful termination (constructive or actual), claims for
discrimination or harassment (including, but not limited to, harassment or
discrimination based on race, age, color, sex, gender, national origin, alienage
or citizenship status, ancestry, creed, religion, marital status, partnership
status, military status, unfavorable discharge from military service, order of
protection status, predisposing genetic characteristics, medical condition,
psychological condition, mental condition, criminal accusations and convictions,
arrest record, expunged or sealed convictions, disability, pregnancy, sexual
orientation, or any other trait or characteristic protected by federal, state,
or local law), and claims for violation of any federal, state, local, or other
governmental law, statute, regulation, or ordinance relating to the matters set
forth below.     30. IF and BTN expressly intend and agree that: (a) class
action and representative action procedures shall not be asserted, nor will they
apply, in any arbitration; (b) each will not assert class action or
representative action claims against the other in arbitration or otherwise; and
(c) IF and BTN shall only submit their own, individual claims in arbitration and
will not seek to represent the interests of any other person. Further, IF and
BTN expressly intend and agree that any claims by IF will not be joined,
consolidated, or heard together with claims of any other employee.     31. Any
arbitral award determination shall be final and binding upon the parties.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.     32. If any provision of this agreement to
arbitrate is adjudged to be void or otherwise unenforceable, in whole or in
part, the void or unenforceable provision shall be severed and such adjudication
shall not affect the validity of the remainder of this agreement to arbitrate.

 

DUTIES & INDEMNITY

 

33. Notwithstanding anything to the contrary contained in this Agreement, to the
fullest extent permitted by applicable law, the parties hereto expressly agree
that neither IF nor Swets (IF and Swets together, the “Service Provider”)
(including any officer, director, partner, principal, employee, representative,
agent or other affiliate of the Service Provider) shall have any fiduciary
duties or obligations to BTN, or any other person/entity or group of
persons/entities that is or may become a party to, beneficiary of or otherwise
bound by this Agreement.

 

4

 

 

34. The parties hereto also expressly agree that the Service Provider, including
any officer, director, partner, principal, employee, representative, agent or
other affiliate of Service Provider, (each hereinafter referred to as an
“Indemnitee”) shall not have any liability, responsibility or accountability
whatsoever in damages or otherwise to the shareholders of BTN or to BTN
(including its affiliates) for any debt, obligation, or liability of, or loss
suffered by BTN or its affiliates that arises out of any act or omission
performed or omitted by such Indemnitee, except to the extent of acts or
omissions that constitute fraud, gross negligence, willful misconduct or a
knowing violation of law by such Indemnitee. Each Indemnitee shall be
indemnified by BTN, and BTN hereby agrees to defend, indemnify, pay, protect and
hold harmless the Indemnitee (on the demand of and to the satisfaction of such
Indemnitee), to the fullest amount available or permitted under law, from and
against any and all liabilities, obligations, losses, damages, actions,
judgments, suits, proceedings, costs, expenses and disbursements of any kind or
nature arising by reason of the fact that such Indemnitee is or was providing
Services to BTN (including its affiliates) or is or was serving as a director,
officer or other representative of BTN or a subsidiary of BTN at the request of
BTN except to the extent of acts or omissions that constitute fraud, gross
negligence, willful misconduct or a knowing violation of law by such Indemnitee.
The foregoing indemnification includes, without limitation, all reasonable legal
fees, costs and expenses of defense, appeal and settlement of any and all suits,
actions or proceedings instituted against such Indemnitee or BTN (including its
affiliates) and all costs of investigation in connection therewith that may be
imposed on, incurred by or asserted against the Indemnitee or BTN (including its
affiliates) in any way relating to or arising out of, or alleged to relate to or
arise out of, any action or inaction on the part of BTN (including its
affiliates), or on the part of the Indemnitee, except to the extent of acts or
omissions that constitute fraud, gross negligence, willful misconduct or a
knowing violation of law by such Indemnitee. If any action, suit or proceeding
shall be brought, filed, served, or be pending against BTN (including its
affiliates) or the Indemnitee relating to or arising out of, or alleged to
relate to or arise out of, any action or inaction on either of their parts, the
Indemnitee shall have the right to employ, at the sole expense of BTN, separate
counsel of its choice in such action, suit or proceeding.     35. Any expenses
(including reasonable attorneys’ fees) incurred by any Indemnitee in defending
any action, suit or proceeding shall be paid by BTN in advance of the final
disposition of such matter if such Indemnitee expressly agrees to repay in full
all such amounts if such Indemnitee shall ultimately be determined not to be
entitled to indemnification under this Agreement.

 

[Signature page follows.]

 

5

 

 

DATED this 19th day of May, 2020.

 

  BALLANTYNE STRONG, INC.       Per: /s/ Mark Roberson   Name: Mark Roberson  
Title: Chief Executive Officer

 

  ITASCA FINANCIAL LLC         Per: /s/ Larry G. Swets, Jr.   Name: Larry G.
Swets, Jr.   Title: Managing Member

 

[Signature Page to the Financial and Consulting Services Agreement]

 

6

 

 



APPENDIX “A”

Services

As an advisor to BTN’s board of directors (including its committees) and
management, IF shall:

 

  1. Work with the investment banking firm retained by BTN as the firm explores
strategic alternatives, including capital raising.         2. Work with
management on the corporate development and capital raising efforts.         3.
Work with management to engage and assist the direction of outside counsel
specifically focused on capital raising.         4. Work with management on
improving communications with external parties including current and prospective
shareholders.         5. Such other services as BTN and IF shall agree.

 

 

 

 